TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00207-CR


Jonathan Senovio Aguilar, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-06-354, HONORABLE GARY L. STEEL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Jonathan Senovio Aguilar seeks to appeal a judgment of conviction for aggravated
assault with a deadly weapon.  Sentence was imposed on February 13, 2007.  There was no motion
for new trial.  The deadline for perfecting appeal was therefore March 15, 2007. 
See Tex. R. App. P. 26.2(a)(1).  Notice of appeal was filed on April 9, 2007.  A motion for extension
of time for filing notice of appeal was filed on April 18, 2007.  Neither the notice of appeal nor the
motion for extension of time was filed within the fifteen-day grace period, and the motion is
overruled.  See Tex. R. App. P. 26.3.  Under the circumstances, we lack jurisdiction to dispose of
the purported appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23
(Tex. Crim. App. 1996).  Aguilar must seek an out-of-time appeal by means of a post-conviction
habeas corpus application.  See Tex. Code Crim. Proc. Ann. art. 11.07 (West 2005).
The appeal is dismissed.
 
						__________________________________________
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   May 8, 2007
Do Not Publish